Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 06/16/2021 is duly acknowledged.
Claim 5 was previously canceled by applicants.
Claims 1-4 and 6-43 as presented on 09/11/2020 are currently pending in this application.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4, 6-23, 40 and 42; directed to “A method of electroporating cells with a cargo…” ) in the reply filed on 06/16/2021 (see remarks, page 2, 1st paragraph) is duly acknowledged.
Claims 24-39, 41 and 43 (non-elected invention of group II; drawn to an apparatus) have been withdrawn from further considerations.
Claims 1-4, 6-23, 40 and 42 (elected invention of group I; directed to “A method of electroporating cells with a cargo…” ) have been examined on their merits in this action.
 Priority
	This application filed on 07/09/2019 claims priority from US provisional application 62/695,436 filed on 07/09/2018. 	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



1.	Claim 14 (as presented) recites the limitation "the electroporation buffer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 directly depends from claim 1 that does not provide basis for “an electroporation buffer” per se (although it does recite “an electroporation medium” in the last line). Appropriate correction is required.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-19, 22, 23, 40 and 42 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al (WO 2006/112870 A1; FOR ref. #2 cited by applicant in IDS dated 12/03/2019) taken with YOUNG et al (2015; cited as NPL ref. [U] on PTO 892 form) and SELMECZI et al (2011; NPL ref. #2 cited by applicant in IDS dated 12/03/2019).
The invention defined in two independent claims are as follows:
Claim 1 (as currently amended) is directed to “A method of electroporating cells with a cargo, comprising: 
flowing the cells with the cargo into an electroporation chamber, wherein the electroporation chamber comprises: 
an upper 
a lower 
a path defined between the upper 
wherein the upper 
wherein the upper 
wherein the lower 
wherein the upper electrode porosity allows the passage of the cells and the cargo from the first input through the upper electrode into the electroporation chamber and/or the lower electrode porosity allows passage of the electroporated cells through the lower electrode and the first output from the electroporation chamber, 
wherein the first input and the first output are separated by an offset distance, and
wherein the cells are suspended in an electroporation medium.”

Claim 42 (Newly presented) is directed to “A method of electroporating cells with a cargo, comprising: 
flowing the cells with the cargo into an electroporation chamber, wherein the electroporation chamber comprises: 
an upper electrode; 
a lower electrode; 
a path defined between the upper electrode and the lower electrode for the cells and the cargo to flow; 

a first output allowing passage of electroporated cells from the electroporation chamber;
wherein the upper electrode and the lower electrode each have a porosity; 
wherein the upper electrode is bounded by a first material; 
wherein the lower electrode is bounded by a second material; 7USSN 16/506,190Docket No. 17768CV-000070-US 
wherein the first input and the first output are present in the first material or the first input and the first output are present in the second material; 
wherein the first input and the first output are separated by an offset distance, and
wherein the cells are suspended in an electroporation medium.”

See also limitations of dependent claims 2-4, 6-19, 22, 23 and 40 as presented by the applicant.

Huang et al (2006), while teaching a device and method for controlled electroporation and molecular delivery in variety of different types of cells, including prokaryotic and eukaryotic cells or biological materials comprising cells from cell culture environments, isolated primary cells, tissue slices, etc., that may be in the form of single cells, clumps, aggregates, spheroids, etc. (see title, abstract and summary of the invention on page 4, [0008]-[0011], in particular), disclose the method of electroporating cells with a cargo (such as nucleic acid, reporter genes, dyes, etc.; see disclosure in [0046]-[0057], for instances) in an electroporation buffer (such as PBS, or cell culture medium, for instance, [0070]) using the electroporation device (see entire disclosure as per paragraphs [0024], [0070], [0073], [0082]-[0090], [0096]-[0097], [0103], [0125]-[0132], [0134], [0142]-[0144]; and Figures 1a, 1b, 4a-4e, 16, 25-27a, in particular), wherein the device/electroporation apparatus comprises a chamber with upper and lower electrodes (see Figure 16, for instance; the upper and lower electrodes are attached/configured using biocompatible pressure-sensitive adhesive material; see [0096], [00100], and Figure 6), such that the electroporation electrode on the top unit maintains a fixed distance to a porous membrane of 0.1mm to 10mm (see [0097]), and multiple inlets and outlets (which enable liquid flow parallel to the porous membrane, i.e. transverse flow; denoted Figure 16, [00125], for instance; that are on opposite sides, taken to be “offset” at a distance in order to allow a high-volume production, which is also the aim disclosed in the instant specification of record at page 3, [0010]) for introducing cell suspension with a given cargo material in the electroporation chamber as well as to extract an electroporated cell suspension in order to allow the liquid cell suspension to flow following a path between the electrodes; wherein the method utilizes application of multiple electrical pulses within the electroporation chamber at certain time intervals such as after 1 minute (see [0003], [0024], [0046]-[0048], and Figure 4a-4e, depicting waveforms of various electroporation pulses, for instance), wherein they disclose that “sequential cycles (i.e. of electrical pulses) may be desirable to increase the efficiency of electroporation and mass transfer into the cell population” (see [0073], in particular), and that desired waveforms can be generated and controlled via a computer application of a suitable voltage (see [0083]-[0084]; Figure 1b and Figure 4a-e) with characteristics within the range of the instant claims 1 and 13, including generating square waveform (see also Figures 25-27a, for instance); wherein electroporation method provides for high electroporative efficiency, a uniform level of electroporation throughout the cell population, and high survival (i.e. viability) rate through the electroporation procedure even for large populations of cells processed simultaneously (see abstract) such as an transfection efficiency of MDCK (a kidney cell line) and viability of more than 90%  (see Figure 29, [0049], for instance; and [0058], Figure 38); wherein the type of mammalian cells exemplified include epithelial cells (MDCK cell line), fibroblasts (NIH 3T3 cell line), lymphocytes, primary cells (muscle stem cells/satellite cells), and mouse liver slices, etc. (see [00138]-[00139]); wherein they disclose the fact that “electrodes can be designed to ensure that substantially all of the cells experience a substantially uniform electric field, thus promoting substantially uniform electroporation across the cell layer” (see [0009] on page 5), and that the opaque electrodes can be replaced with grid or mesh electrodes (depicting grid or mesh electrode; see Figure 21b, for instance) with similar uniform electric field output ([00134]) with additional advantage of optical transparency for visualization purposes; and wherein the cargo can comprise molecular entities that include, for example- DNA, RNA, dyes, peptides, small organic and inorganic molecules, nanoparticles, etc. (see [00109], [00142). Huang et al also disclose the method wherein cells after electroporation can be further sorted using flow cytometry for various downstream applications (see example using human lung cancer cell line with siRNA delivery via electroporation compared with conventional lipofection procedure; see [0056], [00157] and Figure 36C, for instance).  
However, Huang et al do not explicitly exemplify the method wherein- 1) the width of the chamber is about 0.01 mm to about 2 mm (instant claim 4); 2) wherein the cells are non-mammalian cells such as bacteria or yeast (instant claim 17); and 3) the multiple electrical pulses are applies at a field strength of about 0.3 kV/cm to about 3 kV/cm (instant claim 12).
Young et al (2015), while reviewing electroporation-mediated gene delivery (see title and abstract on page 1, in particular), disclose the fact that “electroporation has been used extensively to transfer DNA to bacteria, yeast, and mammalian cells in culture for past 30 years”. They also disclose that “Effective electroporation depends on electric field parameters, electrode design, the tissues and cells being targeted, and the plasmids that are being transferred themselves. Most importantly, there is no single combination of these variables that leads to greatest efficacy in every situation: optimization is required in every new setting” (Abstract).  For example, they disclose that it has been shown that “human embryonic stem cells requires short pulse times of 0.05ms for loading of propidium iodide and other small molecules, while pulse times of 0.5ms or more were required for DNA transfection using the same field strengths” st paragraph), thus emphasizing optimization of various parameters depending on the type of cells, cargo etc.         
 They disclose the fact that “Two types of wave forms are used in electroporation of cultured cells: square wave and exponential decay” and that may need to be optimized for a given cell type. Regarding the pulse parameters, they state that square wave electric pulses typically last for between 100 microseconds and 100 milliseconds, and electric fields are usually between 100 and 1300 v/cm for 100-500 V in a 0.4 cm cuvette (see Young et al, page 6, section “4. Pulse Parameters”, 1st paragraph). They also disclose the known fact that “while both wave forms work well for bacteria, yeast, and cultured mammalian and plant cells in suspension and in in vivo applications in living tissues, square wave have been consistently shown to be safer, induce less damage, and yield better gene transfer and expression” (see Young et al, page 6, section “4. Pulse Parameters”, 1st full paragraph).
Selmeczi et al (2011), while teaching efficient large volume electroporation of dendritic cells (DC cells; with a cargo such as mRNA) through micrometer scale manipulation of flow in a disposable polymer chip (see title and abstract on page 383), disclose a hybrid chip of polymer and stainless steel designed for high-throughput continuous electroporation of cells in suspension, wherein the chip is constructed with two parallel stainless steel mesh electrodes oriented perpendicular to the liquid flow, wherein the relatively high hydrodynamic resistance of the micrometer sized holes in the meshes compared to the main channel enforces an almost homogeneous flow velocity between the meshes, thereby achieving uniform electroporation of the cells (see abstract); wherein they disclose the step of applying an electric field strength of 2 kV/cm to cell suspension (see page 384, section “2.1 Dendritic cells” and “2.3 Electroporation chip” on page 385; figures 1-2, in particular), and disclose the fact that optimal field strength for 1.0-2.5 kV/cm when using roughly 1 ms long square waveform (see page 389, right column, last full paragraph), and the optimal voltage resulting in the highest yield was found to be 52V corresponding to an electric field of 1.3 kV/cm. Thus, they disclose the fact that depending on the cell type and the chamber dimensions, the voltage and electric field strengths may have to be varied in order to achieve efficient electroporation of mammalian dendritic cells. They also disclose analyzing control and electroporated cells via flow cytometry (section “2.10 Flow cytometry” on page 387) for accounting electroporation efficiency and cell death.
Thus, given the detailed disclosure from Young et al and Selmeczi et al, as discussed above in details, to a person of ordinary skill in the art before the effective filing date of this invention, it would have been obvious to modify the process disclosed by Huang et al such that the chamber dimensions as well as the electric field strength and/or voltage applied be varied and optimized according to the type of cells (be it bacterial, yeast or mammalian cells), type of conditions including buffer, electrolytes, etc., in order to achieve optimal yield of electroporated cells with a given cargo. In addition, the disclosure of record does not specifically provide for any surprising conditions and/or type of buffers or chamber dimensions, or structural features of the device (other than what is already suggested in the cited prior art) that provide the evidence otherwise.  Since, the technique for cell sorting has already been disclosed in control as well as treated cells in order to assess the electroporation efficiency of cells with a given cargo (such as a fluorescent dye, for example; see Selmeczi et al, above), such modifications in the process so that cells are sorted before and after treatment (i.e. electroporation; see instant claims 22-23 for using cell sorting through a microfluidic chamber) would have been fully contemplated by an artisan in the art before the effective filing date of this invention, unless evidence provided on .
2.	Claims 20 and 21 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al (WO 2006/112870 A1; FOR ref. #2 cited by applicant in IDS dated 12/03/2019) taken with YOUNG et al (2015; cited as NPL ref. [U] on PTO 892 form) and SELMECZI et al (2011; NPL ref. #2 cited by applicant in IDS dated 12/03/2019) as applied to claims 1-4, 6-19, 22, 23, 40 and 42 above, and further in view of Li (2008; cited as ref. [V] on PTO 892 form).
Claim 20. (Original) The method of claim 1, wherein the electroporated cells are haNK cells with a viability of at least 70% and an efficiency of at least 80%.  
Claim 21. (Original) The method of claim 1, wherein the electroporated cells are EC-7 cells with a viability of at least 50% and an efficiency of at least 90%.

The detailed teachings and/or suggestion from Huang et al taken with Young et al and Selmeczi et al for the method of electroporating cells with cargo using the device as recited in instant independent claims 1 and 42 have been discussed above, and are further relied upon in the same manner hereinafter.
However, the method disclosed by Huang et al taken with Young et al and Selmeczi et al do not explicitly exemplify the electroporation of haNK cells and EC-7 cells with the results as currently recited in instant claims 20 and 21. 
However, electroporation protocols optimized for various type of mammalian cells that have been used for preclinical and clinical gene medicine have been known and disclosed in the prior art, including for embryonic stem cells and natural killer (NK) cells, as evidenced by the detailed methods and protocols provided by Shulin Li (2008; see disclosure in Chapter 8 and Chapter 11, in particular); wherein optimized electroporation protocol for human ES cells (1-2 
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of this invention as currently claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1, 11 and 13 (as presented) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of copending Application No. 16/923,606 (reference application; filed as a CIP of the instant application filed on 07/08/2020, by the same inventor and assignee). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the copending application ‘606 is also directed to a “method of electroporating cells with a cargo”, wherein the process uses essentially the same method steps and electroporation device comprising the same structure of electodes, applying the same “multiple electrical pulses” to the cells within the electroporation chamber as instantly recited in claims 11 and 13 of the instant application.  The copending claim 1 in “606 application differs in that it additionally requires that “the cells are suspended in an electroporation medium and have a cell density of about 1 x 106 cells/ml to about 500 x 106 cells/ml”, which renders the claim 1 of the copending application as a species of the genus claims presented in the instant application (which would be anticipatory). Therefore, an ODP rejection is deemed proper.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
NO claims are currently allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657